NUMBER 13-15-00439-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

JANCYNTH SOWELS,                                                            Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 94th District Court
                   of Nueces County, Texas.
____________________________________________________________

                      MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                  Memorandum Opinion Per Curiam

      Appellant, Jancynth Sowels, attempted to perfect an appeal from a conviction for

harassment of a public servant. We dismiss the appeal for want of jurisdiction.

      Sentence in this matter was imposed on February 2, 2015. No motion for new

trial was filed. Notice of appeal was filed on September 8, 2015. On September 24,

2015, the Clerk of this Court notified appellant that it appeared that the appeal was not
timely perfected. Appellant was advised that the appeal would be dismissed if the defect

was not corrected within ten days from the date of receipt of the Court’s directive. On

October 7, 2015, appellant’s counsel responded that the only curative measure for a late

notice of appeal is to file a writ of habeas corpus to the Texas Court of Criminal Appeals.

       Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day sentence is imposed or suspended

in open court unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1). The

time within which to file the notice may be enlarged if, within fifteen days after the deadline

for filing the notice, the party files the notice of appeal and a motion complying with Rule

10.5(b) of the Texas Rules of Appellate Procedure. See id. 26.3.

       Appellant’s notice of appeal, filed more than seven months after sentence was

imposed, was untimely, and accordingly, we lack jurisdiction over the appeal.             See

Slaton, 981 S.W.2d at 210. Appellant may be entitled to an out-of-time appeal by filing

a post-conviction writ of habeas corpus returnable to the Texas Court of Criminal Appeals;

however, the availability of that remedy is beyond the jurisdiction of this Court. See TEX.

CODE CRIM. PROC. ANN. art. 11.07, § 3(a) (Vernon 2005); see also Ex parte Garcia, 988
S.W.2d 240 (Tex. Crim. App. 1999).

       The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
15th day of October, 2015.


                                              2